Citation Nr: 0211746	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  97-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hiatal hernia.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1988 to December 
1995.  He also had 12 years, 1 month, and 10 days of prior 
active service.

Initially, the Board of Veterans' Appeals (Board) notes that 
this issue was previously remanded for further evidentiary 
development and that the action requested has been 
accomplished to the extent possible.  This claim is now ready 
for appellate consideration.

The Board also observes that while the original claim on 
appeal sought a compensable rating for hiatal hernia, a 
September 1997 rating decision increased the evaluation for 
this disability to 10 percent, effective from January 1996.  
The veteran has continued the appeal.

The Board further observes that since the veteran disagreed 
with the initial rating assigned for his hiatal hernia, the 
Board is required to consider entitlement to an increased 
evaluation from the effective date of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board notes that to the extent that the claims 
file reflects an indication that the veteran desired a 
hearing in this matter, a letter seeking to clarify this 
request was sent by the Board to the veteran in June 2002, 
and the record does not indicate any response to the June 
2002 letter.  Consequently, the Board will assume that the 
veteran does not want a hearing in this case.


FINDING OF FACT

The veteran's hiatal hernia is manifested by some recurrent 
symptoms of epigastric distress in an unexceptional 
disability picture; these symptoms are not productive of 
considerable or severe impairment of health.  






CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hiatal hernia have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7346 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the issue on appeal has 
already been developed pursuant to the guidelines established 
in the recently enacted Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  In this 
regard, the record reflects that the veteran has been 
furnished with multiple comprehensive Department of Veterans 
Affairs (VA) medical examinations to ascertain the extent and 
severity of his service-connected disability.  In addition, 
following the Board's remand of October 1998, the regional 
office (RO) sent a December 1998 letter to the veteran in 
which it asked for information regarding treatment the 
veteran had received for his hiatal hernia since service, and 
in a May 2001 letter, the RO specifically noted its 
obligations under the VCAA, advised the veteran of the 
actions it had taken to develop his claim, and again 
requested that the veteran provide information regarding any 
treatment he had received for his hiatal hernia since 
service.  The record does not reflect that either the veteran 
or his representative ever provided the requested 
information.  

In addition, while the record does reflect some communication 
between the RO and the veteran's representative regarding the 
veteran's December 2001 medical examination reference to the 
scheduling of relevant examination at a military hospital 
later that same month, when the RO subsequently requested 
that the representative confirm whether the veteran had 
undergone such additional examination or had additional 
pertinent treatment records, the RO was provided with neither 
a response or records.  Consequently, the Board will conclude 
that there are no pertinent outstanding treatment or 
evaluation records that have not been obtained and associated 
with the claims folder.

Finally, the Board notes that there is no indication that 
either the veteran or his representative found that the 
August 1999 and December 2001 examinations or the reports 
generated from those examinations were inadequate for rating 
purposes.

The Board first notes that the veteran's hiatal hernia is 
appropriately rated under the criteria for hiatal hernia 
found in 38 C.F.R. § 4.114, Diagnostic Code 7346 (2001).  
Under DC 7346, hiatal hernia is rated as 60 percent disabling 
when there are symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is assigned when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is assigned when there are two 
or more of the symptoms for the 30 percent evaluation with 
less severity.

In this regard, VA medical examination in June 1996 revealed 
complaints of relatively constant heartburn for the previous 
six or seven years.  The veteran denied dysphagia or 
bleeding, and the impression included hiatal hernia with 
constant pyrosis.

VA examination in March 1997 revealed complaints that 
included hiatal hernia with reflux esophagitis that 
reportedly began 10 years earlier.  The veteran further 
reported daily bad reflux for which he would take a whole 
pack of Rolaids.  Zantac had not provided significant relief.  
The assessment was hiatal hernia with severe reflux 
esophagitis.  

VA examination in August 1999 revealed the veteran's report 
of some improvement with heartburn following the use of 
Ranitidine beginning three to four months earlier.  The 
veteran's weight was indicated to have been stable at 195 
pounds for several years and he related no dysphagia, 
bleeding or other gastrointestinal symptoms.  He also 
specifically denied any history of hematemesis, melena, 
anemia, or pain in the arms, shoulders or substernal area, 
although the examiner did note a 1989 medical entry regarding 
chest pain and a diagnosis of costochondritis, not 
subsequently recurrent.  Physical examination at this time 
revealed no jaundice or anemia and the veteran's stool was 
indicated as pasty brown and hemoccult negative for blood.  
It was noted that the veteran did not report for a scheduled 
upper gastrointestinal series.  The impression was 
gastroesophageal reflux disease (GERD).

VA medical examination in December 2001 revealed that while 
the veteran reported less relief from Ranitidine, weight 
continued to be stable at 195 pounds, and there had been no 
dysphagia or hemorrhage.  He did note that upper endoscopy 
had been scheduled.  Laboratory studies were not indicated to 
reflect any relevant findings.  The impression was GERD.

In summary, while the veteran's service-connected disability 
has clearly been manifested by constant or nearly constant 
heartburn and other intermittent gastrointestinal (GI) 
symptoms, for the next higher rating of 30 percent under 
Diagnostic Code 7346, there must be evidence of recurrent 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain that is productive of 
considerable impairment of health, and a preponderance of the 
evidence is against such a finding.  More specifically, other 
than recurrent pyrosis, other GI symptoms have not similarly 
been reported as recurrent, and there has never been 
complaints or findings of dysphagia or substernal or arm or 
shoulder pain, with the exception of complaints of chest pain 
in service.  In addition, the veteran's overall physical 
condition has not been considerably impaired.  The evidence 
instead reflects consistent weight of approximately 195 
pounds, no bleeding, and no anemia.  Consequently, the Board 
can not conclude that the veteran's symptoms since 1996 have 
more nearly approximated the criteria required for a 30 
percent evaluation.  

Clearly, the veteran's hiatal hernia has not been manifested 
by the type of GI symptoms indicative of the level of 
symptomatology required for a 60 percent rating under 
Diagnostic Code 7346.  As was noted above, the veteran's 
disability has consistently been shown to involve one or 
possibly two of the specified criteria and such symptoms or 
other clinical findings do not combine to produce severe 
impairment of the veteran's health under Diagnostic Code 
7346.  

Finally, the Board has additionally considered a higher 
rating for hiatal hernia under 38 C.F.R. § 3.321 (2001), and 
finds that this disability has not been manifested by 
symptoms that are so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321.


ORDER

An evaluation in excess of 10 percent for hiatal hernia is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

